Please vacate the Final Action dated 07/05/2022 and replaces with the Non-Final action set forth below. The reason for vacating the Final Action dated 07/05/2022 is explained in the attached interview summary. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) as the elected group, levosimendan as the elected composition, IV administration as the route of administration, and infusion rate of 0.05-0.1 µg/kg/minute for 24 hours as the elected dosing in the reply filed on 02/15/2022 is maintained. 

Claims Status
Claims 1, 57-63, 65-71, and 76-81 are pending. Claims 2-56, 64, and 72-75 are canceled. Claims 69-71 are withdrawn.  Claims 1, 57-63, 65-68, and 76-81 are examined in accordance to the elected species. The amendment filed on 06/10/2022 in response to the Non-Final office Action of 03/17/2022 is acknowledged and has been entered.



Priority
This application claims the benefit of U.S. Provisional Application Nos. 63/064,671 filed August 12, 2020, 63/033,773 filed June 2, 2020, 62/988,720 filed March 12, 2020, 62/967,920 filed January 30, 2020, and 62/948,735 filed December 16, 2019. The effective US filing date is December 16, 2019. 

Action Summary
Claims 1, 57-63, 65-68, and 76-77 rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT03541603, Clinical Trial.gov, May 30, 2018 are withdrawn.  
Claim 1, 57-63, 65-68, and 76-77 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 5, 7-8, 10, 12, 14, 16, 18, 22, 25-26, 32, 38, and 52-56 of copending Application No. 17/122,921 (reference application) are maintained, but modified and revisited in light of the claim amendment.

Applicant’s arguments filed 06/10/2022 have been fully considered. Rejections and objections not reiterated form previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 66. the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 57-63, 65-68, and 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018 in view of Backstrom (US6,730,673 B1).
NCT03541603 suggests a Phase 2 study evaluating the efficacy and safety of intermittent levosimendan compared with placebo in hemodynamic improvement with exercise in PH-HFpEF (Pulmonary Hypertension Patients with Heart Failure and Preserved Left Ventricular Ejection Fraction) patient and suggests levosimendan is an effective therapy in treatment of subjects with PH-HFpEF. The treatment comprising administering Levosimendan 2.5mg/mL Injectable Solution 0.075 - 0.1µg/kg/min for 24 hrs (weekly) for infusion and able to walk at least 50 meters, but not more than 550 meters in a six-minute walk test. (See Study Design Section, and Arms and Interventions and Inclusion Criteria Sections.) 
NCT03541603 does not teach intravenously. 
Backstrom teaches the use of levosimendan Solutions for pharmaceutical use, and particularly for intravenous administration have enhanced Stability. (See Abstract.) Moreover, Backstrom teaches the intravenous administration of intravenous levosimendan provides a number of advantages including the following: 1) an almost immediate response may be obtained; 2) the therapeutic response may be more readily controlled; 3) the drug can be administered parenterally to a patient when it cannot be administered orally because of the unconscious State of the patient, or because of inactivation or lack of absorption in the intestinal tract. (See column 2; lines 48-60.) Furthermore, Backstrom teaches levosimendan can be administered intravenously with the infusion rate in the range of about 0.005-100 ug/kg/min, typically 0.01 to 10 ug/kg/min, more typically about 0.02 to 1 tug/kg/min. For the treatment of heart failure with continuous infusion the Suitable rate is 0.05-0.4 ug/kg/min of levosimendan. (See column 3; lines 19-25.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by NCT03541603 by using intravenous administration to give Applicant’s claimed invention. One would have been motivated to do because Backstrom teaches the intravenous administration of intravenous levosimendan provides a number of advantages including the following: 1) an almost immediate response may be obtained; 2) the therapeutic response may be more readily controlled; 3) the drug can be administered parenterally to a patient when it cannot be administered orally because of the unconscious State of the patient, or because of inactivation or lack of absorption in the intestinal tract. (See column 2; lines 48-60.) One would reasonably expect the intravenous administration of levosimendan to effectively treat PH-HFpEF with success. 
Accordingly, claims 57-65 and 80 recite limitations that simply express the intended outcomes of the method step positively recited. Since the prior art teaches the claimed method step, the intended outcomes of recited in claims 57-65 and 80 are necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).



Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018 in view of Backstrom (US6,730,673 B1) as applied to claims 1, 57-63, 65-68, 76-78 in further view of Oliva, European Heart Journal Supplements (2018) 20 (Supplement I), I11–I20, 02 November 2018
The teachings of NCT03541603 and Backstrom have been discussed in the first 103 rejection set forth above. 
NCT03541603 and Backstrom collectively do not teach the subject is initially intravenously administered 0.075 1µg levosimendan / kg subject / ApplicantTenax Therapeutics, Inc. and Summary of May 3, 2022 Examiner Interviewminute for 24 hours once weekly, and after three weeks of treatment the subject is a) intravenously administered an escalated dose of 0.1 µg levosimendan / kg subject / minute for 24 hours; or b) intravenously administered a lowered dose of 0.5 1µg levosimendan / kg subject / minute for 24 hours if a meaningful change in blood pressure or heart rate occurs or an adverse event is detected in the subject. 	
	Olivia teaches the protocol for LevoRep specified four cycles of i.v. levosimendan therapy for advanced heart failure. For LION-HEART, the protocol specified two additional cycles of levosimendan therapy in order to assess the effect of a larger cumulative dose of levosimendan. The study dose per cycle was identical in LevoRep and LION-HEART (0.2 mg/kg/min for 6 h at 2-week intervals) while the LAICA study examined a lower dose administered for longer (0.1 mg/kg/min intravenously for 24 h at 30-day intervals for up to 12 months; median treatment duration 6 months). (See Abstract and page I13, right column, first paragraph. Moreover, Oliva teaches a bolus dose of levosimendan should not be used. As patient characteristics and responses to treatment are variable, the initial dosing schedule needs to be flexible. The first-time infusion should be initiated at a rate of 0.1 µg/ kg/min. If that dose is well tolerated during the first 1–2 h it may be increased to 0.2 µg/kg/min. If the initial dose is not well tolerated (as evidenced by hypotension) it should be halved to 0.05 µg/kg/min and re-evaluated. (See page I17, left column, third paragraph.) Olivia also teaches determination of the interval between courses of therapy (2–4 weeks) should thereafter be shaped by the trajectory of symptoms in individual patients. Weight-specific infusion rates for levosimendan are to be used. (See page I17, left column, fourth paragraph.) Lastly, Oliva teaches The LeoDOR study has been designed to explore this proposition. As a multi-centre, randomized, double-blind, placebo-controlled, three-arm trial, LeoDOR will evaluate the efficacy and safety of repetitive levosimendan therapy given for 12 weeks, either as a 6-h continuous infusion at a rate of 0.2 lg/kg/min every 2 weeks (for 7 cycles) or as a 24-h continuous infusion at a rate of 0.1 lg/ kg/min every 3 weeks (for 5 cycles). (See page I17; right column, third paragraph.)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of NCT03541603 and Backstrom by including subject is initially intravenously administered 0.075 µg levosimendan / kg subject / ApplicantTenax Therapeutics, Inc. and Summary of May 3, 2022 Examiner Interviewminute for 24 hours once weekly, and after three weeks of treatment the subject is a) intravenously administered an escalated dose of 0.1 µg levosimendan / kg subject / minute for 24 hours; or b) intravenously administered a lowered dose of 0.5 µg levosimendan / kg subject / minute for 24 hours if a meaningful change in heart rate occurs or an adverse event is detected in the subject via no more than routine optimization. One would have been motivated to do so because NCT03541603 suggests levosimendan is an effective therapy in treatment of subjects with PH-HFpEF where the treatment comprising administering Levosimendan 2.5mg/mL Injectable Solution 0.075 - 0.1µg/kg/min for 24 hrs (weekly) for infusion, because Oliva teaches a bolus dose of levosimendan should not be used. As patient characteristics and responses to treatment are variable, the initial dosing schedule needs to be flexible. The first-time infusion should be initiated at a rate of 0.1 µg/ kg/min. If that dose is well tolerated during the first 1–2 h it may be increased to 0.2 µg/kg/min. If the initial dose is not well tolerated (as evidenced by hypotension) it should be halved to 0.05 µg/kg/min and re-evaluated. (See page I17, left column, third paragraph.) and also because Olivia also teaches determination of the interval between courses of therapy (2–4 weeks) should thereafter be shaped by the trajectory of symptoms in individual patients. Weight-specific infusion rates for levosimendan are to be used. (See page I17, left column, fourth paragraph.) One would reasonably expect to use a lower dose such as 0.1 µg/kg/minute for 24 hours after three weeks of the intravenous administration of 0.075 1µg levosimendan / kg subject / ApplicantTenax Therapeutics, Inc. and Summary of May 3, 2022 Examiner Interviewminute for 24 hours once weekly in order to achieve better treatment outcome with success via no more than routine optimization. 


Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018 in view of Backstrom (US6,730,673 B1) as applied to claims 1, 57-63, 65-68, 76-78 in further view of Michaels, Circulation, Volume 111, Issue 12, 29 March 2005; Pages 1504-1509.
The teachings of NCT03541603 and Blackstrom have been discussed in the first 103 rejection above.
NCT03541603 and Blackstrom do not teach intravenous administration using a peripherally inserted central catheter (PICC) or a port-a-catch. 
Michaels teaches Levosimendan; 24 µg/kg IV bolus over 10 minutes was infused via a peripheral intravenous catheter. (See page 15056, left column, third paragraph.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of NCT03541603 and Blackstrom by including intravenous administration using a peripherally inserted central catheter (PICC) to give Applicant’s claimed invention. One would have been motivated to do so because levosimendan has been administered intravenously using a peripheral intravenous central catheter. One would reasonably expect the inclusion of a peripheral intravenous central catheter in order to optimize levosimendan delivery to the disease site while reducing systemic bioavailability. 


Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018 in view of Backstrom (US6,730,673 B1) as applied to claims 1, 57-63, 65-68, 76-78 in further view of Strootman, Specialty Pharmacy Times, Nov/Dec 2013, Volume 4, Issue 6.
The teachings of NCT03541603 and Blackstrom have been discussed in the first 103 rejection above.
NCT03541603 and Blackstrom collectively do not teach the administering takes place at home by a trained professional.
Strootman teaches Self-administration is a viable and feasible option for patients with chronic diseases requiring administration of intravenous (IV) medications. (See first paragraph.) Moreover, Strooman suggested that being able to self-administer at home instead of visiting the hospital increases treatment satisfaction of both adult patients and their families, resulting in increased flexibility, independence, and sense of control. Self-administration allows for greater flexibility, increased convenience, and increased QOL as well as decreasing cost associated with travel to an alternate site. Furthermore, it is associated with a low incidence of cannulation failure and may preserve veins more effectively than alternate site care. (See sixth paragraph.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of NCT03541603 and Blackstrom by administering the levosimendan at home by a trained professional to give Applicant’s claimed invention. One would have been motivated to do so because Strooman suggested that being able to self-administer at home instead of visiting the hospital increases treatment satisfaction of both adult patients and their families, resulting in increased flexibility, independence, and sense of control. Self-administration allows for greater flexibility, increased convenience, and increased QOL as well as decreasing cost associated with travel to an alternate site. Furthermore, it is associated with a low incidence of cannulation failure and may preserve veins more effectively than alternate site care. (See sixth paragraph.) One would reasonably expect the at home administration by a trained professional such as a nurse to improve patient compliance. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 57-63, 65-68, and 76-77 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 5, 7-8, 10, 12, 14, 16, 18, 22, 25-26, 32, 38, and 52-56 of copending Application No. 17/122,921 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The copending claims teach a method for treating Pulmonary Hypertension Heart Failure with preserved ejection fraction (PH-HFpEF) in a human subject afflicted with PH-HFpEF comprising administering to the human subject an amount of levosimendan, its metabolites OR- 1896 or OR-1855, or a combination thereof, that is effective to treat the PH-HFpEF in the human subject, see claim 1. The Copending claims teach the subject received a final intravenous injection of levosimendan 1-7 days before beginning oral administration. (See claim 56.) The treatment outcomes of the instant claims are disclosed in the copending claims. Therefore, the copending claims anticipate the instant claims. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628